IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46515

STATE OF IDAHO,                                 )
                                                )    Filed: August 30, 2019
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
RONALD DALE NOLD,                               )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and determinate life sentence for enticing a child through
       the use of the Internet, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kim A. Coster, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Ronald Dale Nold appeals from the judgment of conviction for enticing a child through
the use of the Internet and asserts the district court abused its discretion when it sentenced Nold
to a determinate life sentence because neither the offense nor Nold’s characteristics justify a
fixed life sentence. Nold’s judgment of conviction and sentence are affirmed.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Posing as a young male, a detective placed an advertisement on Craigslist for “boy
looking for dad-m4m.” Nold responded to the advertisement and through the interaction, the
detective represented to Nold that he was fifteen years-of-age. Nold continued to solicit sexual
acts and the two agreed to meet. A surveillance and arrest team was awaiting Nold at the
meeting place and upon Nold’s arrival, he was arrested. Nold was charged by indictment with

                                                1
enticing a child through the use of the internet, Idaho Code § 18-1509A. The State later
amended the indictment to include an enhancement for being a repeat sex-offender.
        Pursuant to an Idaho Criminal Rule 11 plea agreement, the State agreed to amend the
repeat sex-offender enhancement to a persistent violator enhancement and Nold agreed to enter
an Alford 1 plea to the underlying charge and to being a persistent violator. At the sentencing
hearing, the State recommended the district court impose a life sentence, with twenty-five years
determinate. Nold requested a seven-year sentence, with five years determinate. The district
court imposed a determinate life sentence, finding that the risk of Nold reoffending was high and
the protection of the community was of paramount importance. Nold appeals, contending the
district court abused its discretion by imposing an excessive sentence as neither the nature of the
offense nor Nold’s characteristics justify the sentence.
                                                 II.
                                   STANDARD OF REVIEW
        An appellate review of a sentence is based on an abuse of discretion standard. State v.
Burdett, 134 Idaho 271, 276, 1 P.3d 299, 304 (Ct. App. 2000). Where a sentence is not illegal,
the appellant has the burden to show that it is unreasonable and, thus, a clear abuse of discretion.
State v. Brown, 121 Idaho 385, 393, 825 P.2d 482, 490 (1992). A sentence may represent such
an abuse of discretion if it is shown to be unreasonable upon the facts of the case. State v. Nice,
103 Idaho 89, 90, 645 P.2d 323, 324 (1982). A sentence of confinement is reasonable if it
appears at the time of sentencing that confinement is necessary to accomplish the primary
objective of protecting society and to achieve any or all of the related goals of deterrence,
rehabilitation, or retribution applicable to a given case. State v. Toohill, 103 Idaho 565, 568, 650
P.2d 707, 710 (Ct. App. 1982). Where an appellant contends that the sentencing court imposed
an excessively harsh sentence, this Court conducts an independent review of the record, having
regard for the nature of the offense, the character of the offender, and the protection of the public
interest.   State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App. 1982). When
reviewing the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver,
144 Idaho 722, 726, 170 P.3d 387, 391 (2007).




1
        See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                 2
                                                III.
                                            ANALYSIS
       Nold argues that the district court erred in imposing a fixed life sentence, as Nold’s
conduct in this case was not sufficiently egregious to justify the sentence imposed. Nold also
argues that the district court erred by finding that Nold could never be safely returned to the
community. The State argues the sentence is justified because Nold’s history indicates he cannot
or will not be rehabilitated, and thus cannot safely be returned to the community.
       To impose a fixed life sentence “requires a high degree of certainty that the perpetrator
could never be safely released back into society or that the nature of the offense requires that the
individual spend the rest of his life behind bars.” State v. Cross, 132 Idaho 667, 672, 978 P.2d
227, 232 (1999). Here, the district court found, with a high degree of certainty, that Nold could
never be safely released back into society. The record supports this finding.
        While Nold argues the district court erred in finding that Nold was not honest during the
polygraph and that the polygraph indicated Nold was deceptive, we find no error in the district
court’s reliance on the polygraph to conclude Nold could not be safely returned to the
community. The district court could conclude Nold was dishonest during the polygraph because
when asked about his behaviors in the past ten years, “Nold denied soliciting minors using the
internet. Nold reported he has communicated with minors on-line, but said he stopped once he
realized they were underage.” Nold’s representation was not honest, because in this case, Nold
specifically solicited sexual contact after the person identified himself as a minor.
       The polygraph also revealed Nold’s “significant reaction” to questions regarding sexual
contact with minors in the last ten years. The district court equated “significant reaction” to
deception. Even if it was error for the district court to equate “significant reaction” to deception,
the court could conclude based on Nold’s other statement, that Nold had been dishonest during
the polygraph. Moreover, even if the district court’s determination that Nold was dishonest
during the polygraph was error, there was other evidence to support the district court’s
sentencing decision.
       Nold was convicted in 1989 for two sex offenses. In 1992, Nold was convicted of three
more sex offenses that occurred in 1986. Nold admitted to abusing dozens of victims during the
time he was a guardian, a student teacher, a foster parent, a family friend, a coach, a substitute
teacher, and a general acquaintance. Nold then participated in sex-offender treatment. Despite

                                                  3
five prior convictions, probation, and treatment, in the instant case, Nold set out to arrange
another opportunity to sexually abuse a minor. Based on that history, the district court found,
“there’s every reason to believe that, in spite of [Nold’s] convictions for sex crimes, [Nold’s]
behavior hasn’t stopped.” The district court’s determination is supported by the record, and it
was not error for the district court to consider the entirety of Nold’s previous record and history.
       The district court articulated and applied the four sentencing factors; then held that
society would not be protected and Nold would not be deterred by a sentence that would provide
parole eligibility, noting that protection of the public was the “paramount” reason for the fixed
life sentence. The district court also noted that Nold was unlikely to be rehabilitated, given his
prior convictions, the results of the polygraph, and Nold’s willingness to continue his sexual
abuse of minors, as evidenced by his behavior in this case. The district court’s findings are
supported by the record.      The district court did not err in finding that Nold lacked the
rehabilitative potential such that a fixed life sentence was the only way to protect the public.
                                                 IV.
                                         CONCLUSION
       The district court did not err in imposing a fixed life sentence. Nold’s judgment of
conviction and sentence are affirmed.
       Chief Judge GRATTON and Judge LORELLO CONCUR.




                                                  4